PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Patent No. 11,194,174
Issue Date: December 07, 2021
Application No. 16/078,137
Filed: August 21, 2018
Attorney Docket No. 4788-112
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refunds filed July 12, 2021.

The request for refund is Granted.

Applicant request a refund of $1,070.00 for duplicate fees paid on July 09, 2021, for the filing of an ePetition to Withdraw from Issuance and a Request for Continued Examination (RCE).

The Office finance records show that duplicate fee payments were paid. Therefore, a total of $1,070.00 was refunded to applicant’s deposit account on October 29, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions